Justice Blackmun,
dissenting.
I would not vacate the existing stay. I would continue the stay so that the District Court may consider the merits of Grubbs’ first claim for relief and the weight to be given Doctor A. E. Daniel’s affidavit.
Justice Stevens,
dissenting.
For me, the respondent’s failure to file a motion to vacate the stay entered by Justice Blackmun is a sufficient reason for allowing that stay to remain in effect. Moreover, if such a motion were filed, I would vote to deny it because I do not believe the petition for certiorari should be acted upon before the Court decides the pending case of Herrera v. Collins, No. 91-7328.
Justice Souter,
dissenting.
I would grant the petition for writ of certiorari, summarily vacate the order of the Court of Appeals, and remand with instructions to remand to the District Court for consideration of a claim under Sawyer v. Whitley, 505 U. S. 333 (1992).